Citation Nr: 0733253	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  98-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for bicuspid aortic 
valve with mild stenosis (claimed as heart trouble).

3.  Entitlement to service connection for a mental condition 
due to physical trauma.

4.  Entitlement to service connection for slight irregular 
calvarium (claimed as cerebral ischemia).

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a right toe injury.

8.  Entitlement to service connection for peroneal 
tendonitis, right ankle.

9.  Entitlement to service connection for patellar 
tendonitis, right knee.

10.  Entitlement to service connection for mechanical low 
back strain.

11.  Entitlement to an initial disability rating in excess of 
30 percent for somatoform disorder, to include anxiety 
attacks.

12.  Entitlement to an initial disability rating in excess of 
10 percent for status post appendectomy scar.

13.  Entitlement to an initial disability rating in excess of 
10 percent for stress fracture of the right leg.

14.  Entitlement to an initial compensable disability rating 
for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and A.W.D.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from November 1994 to November 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The record reflects that the Board denied the 
veteran's claims in December 2000.  The veteran appealed the 
December 2000 Board decision and the decision was in part 
vacated and remanded pursuant to a joint motion for remand 
filed by the parties before the U.S. Court of Appeals for 
Veterans Claims (Court) in July 2001.  

Subsequently, the matter was before the Board and remanded in 
May 2002 and December 2003.  The veteran testified at a Board 
hearing in February 2003.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, mechanical low back strain, a seizure 
disorder and a right knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's congenital bicuspid aortic valve with mild 
stenosis (claimed as heart trouble) is a congenital defect.

2.  There is no competent medical evidence of a disease or 
injury superimposed on the veteran's congenital bicuspid 
aortic valve defect during active duty service.

3.  The veteran is already service connected for a 
psychiatric disability and there is no evidence that a 
separate mental condition due to physical trauma was 
manifested during the veteran's active duty service, or is 
otherwise related to the veteran's active duty service.

4.  A disability manifested by a slight irregular calvarium 
(claimed as cerebral ischemia) was not manifested during the 
veteran's active duty service, nor is a disability manifested 
by a slight irregular calvarium (claimed as cerebral 
ischemia) otherwise related to the veteran's active duty 
service.

5.  A right toe injury was not manifested during the 
veteran's active duty service, nor is a right toe injury 
otherwise related to the veteran's active duty service.

6.  The veteran's service connected right leg fracture 
disability contemplates right ankle disability and there is 
no competent medical evidence of a separate, distinct right 
ankle disability manifested by peroneal tendonitis, right 
ankle, nor is peroneal tendonitis, right ankle, otherwise 
related to the veteran's active duty service.

7.  The veteran's service connected somatoform disorder, to 
include anxiety attacks, is manifested by: depression; an 
isolated suicide attempt; flattened affect; sleep 
disturbance; tearfulness; anxiety; minimal obsessive 
behaviors; panic attacks two to three times a month; and low 
stress tolerance, with no evidence of intermittently 
illogical, obscure or irrelevant speech; near continuous 
panic or depression affecting the ability to function 
independently appropriately and effectively; impaired impulse 
control; spatial disorientation; or neglect of personal 
hygiene.  

8.  The veteran's service connected status post appendectomy 
scar is manifested by a tender 3 centimeter linear scar on 
the lower right quadrant that is superficial, with no 
evidence of breakdown or adherence to the underlying tissue.  

9.  The veteran's service connected stress fracture of the 
right leg is manifested by slight painful motion of the ankle 
and knee with minimal limitation to range of motion with no 
evidence of instability, arthritis, or other abnormality.  

10.  The veteran's service connected migraine headaches are 
manifested by headaches with characteristic prostrating 
attacks which occur less than one in two months over the last 
several months.


CONCLUSIONS OF LAW

1.  Congenital bicuspid aortic valve with mild stenosis 
(claimed as heart trouble) was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 4.9 
(2007); VAOPGCPREC 82-90 (July 18, 1990).

2.  A mental condition due to physical trauma was not 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  A disability manifested by a slight irregular calvarium 
(claimed as cerebral ischemia) was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  A right toe injury was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

5.  Peroneal tendonitis, right ankle, was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

6.  The rating criteria for a disability rating of 50 
percent, but no higher, for somatoform disorder, to include 
anxiety attacks, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9423 (2007).

7.  The rating criteria for a disability rating in excess of 
10 percent for status post appendectomy scar have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7800-7806 (2002) (2007).

8.  The rating criteria for a disability rating in excess of 
10 percent for stress fracture, right leg, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5256-5263, 5270-5274 (2007).

9.  The rating criteria for a compensable disability rating 
for migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124(a), Diagnostic Code 8100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a July 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate service connection and increased 
rating claims, as well as specifying what information and 
evidence must be submitted by her, what information and 
evidence will be obtained by VA, and the need for her to 
advise VA of or submit any further evidence that pertains to 
her claims.  

The Board notes that the veteran did not receive notice as to 
the information and evidence necessary to establish service 
connection and disability ratings claims until after the 
rating decision on appeal had been issued and she did not 
receive information regarding assignment of an effective date 
at any point.  As such, the VCAA notice was deficient as to 
timing and content.  The Board notes that the veteran, 
however, has not been prejudiced from this error because the 
denial of the service connection and increased rating claims 
in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.; Simmons, supra.  With respect 
to the increased rating claim for somatoform disability that 
is granted in this decision, the Board finds that the RO can 
remedy any notice error when it effectuates the increased 
rating and effective date for this disability.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of her claims.  The record 
includes service records, private medical records, and VA 
treatment records.  The Board notes that the veteran has been 
afforded multiple VA examinations in relation to her claims.  
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


Bicuspid Aortic Valve with Mild Stenosis.

The veteran complained of persistent syncope on several 
occasions during active duty service.  As a result, in 1996 
and 1997, she underwent extensive psychiatric, neurologic, 
and cardiovascular evaluations in order to determine the 
etiology of the syncope.

A February or March 1997 (the report is undated but appears 
to be part of a series of medical evaluation reports 
concerning the veteran that were prepared in February and 
March 1997 as part of her Medical Evaluation Board) report 
prepared by G.E. Powell, USAF, MC, notes that the veteran had 
several episodes of syncope in the prior nine months.  The 
report notes that in January 1997, the veteran was evaluated 
in the cardiology clinic and a heart catheterization was 
recommended.  She underwent right and left heart 
catheterization which revealed an aortic valve area 
consistent with mild aortic stenosis and inconsistent with 
syncope.  On examination, her heart had regular rate and 
rhythm and the final diagnosis was syncope unrelated to 
bicuspid aortic valve with mild stenosis.  The examiner noted 
that the veteran had a good prognosis from a cardiovascular 
standpoint based upon her mild aortic valve gradient and 
normal exercise time by treadmill.  The examiner noted that 
the veteran did have a congenitally abnormal bicuspid aortic 
valve that existed prior to entry into service and would 
require SBE prophylaxis with any indicated procedure.  

Although the medical evidence of record is replete to 
references to the veteran's bicuspid aortic valve with mild 
stenosis, there is no competent medical evidence of record 
showing any other diagnosed cardiovascular disability.  

In short, the medical evidence of record shows that the 
veteran has a congenitally abnormal bicuspid aortic valve.  
For purposes of this case, the Board notes that congenital or 
developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel 
has held, however, that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. 
§§ 3.303(c), 3.306.  Additionally, according to the VA 
General Counsel's opinion, a congenital defect can be subject 
to superimposed disease or injury, and if that superimposed 
disease or injury occurs during military service, service-
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90.

As noted, the veteran's service medical records show only a 
congenital cardiovascular valve defect with no competent 
medical evidence of a superimposed disease or injury incurred 
during military service.  As such, entitlement to service 
connection for a disease or injury superimposed on the 
veteran's pre-existing congenital valve defect during active 
duty military service is not warranted under the provisions 
of VAOPGCPREC 82-90.




Mental Condition due to Physical Trauma

At the outset, the Board notes that the veteran is currently 
service connected for a somatoform disorder, to include 
anxiety attacks.  As such, the Board construes the instant 
service connection issue as for a mental condition, other 
than a somatoform disorder (to include anxiety attacks), due 
to physical trauma.

The veteran's service medical records show that she was 
experiencing physical symptoms, dizziness, and fainting, 
which could not be explained by appropriate medical 
evaluation.  The veteran was diagnosed with an 
undifferentiated somatoform disorder.

A May 1998 VA psychiatric examination report shows that the 
veteran was diagnosed with a dysthymic disorder, with 
psychological factors affecting physical illness.  A May 1998 
VA general medical examination report also shows a diagnosis 
of dysthymia secondary to multiple medical problems and 
pending divorce.  A January 2001 letter from J. M. Bynum, 
Ph.D., also notes that the veteran has a diagnosis of 
somatoform disorder with associated anxiety and depression.

A June 2006 VA mental disorders examination report reflects 
that the veteran was diagnosed with undifferentiated 
somatoform disorder, depression.  A January 2007 letter from 
J. M. Bynum, Ph.D. notes that he had been treating the 
veteran for her psychiatric complaints since 1998 and that 
she is treated for undifferentiated somatoform disorder and 
associated dysthymia.

In short, although there is extensive evidence that the 
veteran suffers from undifferentiated somatoform disorder, 
with depression and anxiety, there is no evidence that the 
veteran has a separate, distinct psychiatric disability that 
is etiologically related to her active duty service.  She is 
currently already service-connected for the symptoms arising 
from her somatoform disorder, to include symptoms of 
depression and anxiety.  The Board notes that under the 
provisions of 38 C.F.R. § 4.14, the evaluation of the same 
manifestation under different diagnoses is to be avoided.  

As such, the Board finds that the veteran does not have a 
current mental disability due to physical trauma, other than 
her already service-connected somatoform disorder with 
depression and anxiety.  Service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, entitlement 
to service connection for a mental condition due to physical 
trauma is not warranted.

Slight Irregular Calvarium (claimed as Cerebral Ischemia)

A February 1997 magnetic resonance imaging (MRI) report from 
the veteran's period of active duty service shows that the 
veteran had a "slightly irregular calvarium" but no further 
neurological testing was recommended.  According to 
"Stedman's Medical Dictionary, 26th Edition", "calvarium" 
is incorrectly used for calvaria, which is the upper dome-
like portion of the skull, or the skullcap.  The Board finds 
that the notation of a "slightly irregular calvarium" is  
simply a clinical finding and that there is no competent 
medical evidence of record to show that the veteran has a 
current disability manifested by an irregular calvarium.  

With respect to the issue of a disability manifested by 
cerebral ischemia, the Board notes that although the veteran 
has undergone extensive neurologic testing, there is no 
evidence of any cerebral ischemia.  In January 1997, the 
veteran underwent a neurologic examination in service and no 
diagnosis of cerebral ischemia was made.  The February 1997 
MRI makes no diagnosis of cerebral ischemia, and, more 
recently, a June 2006 VA neurological disorders examination 
report also shows no diagnosis of cerebral ischemia.  

In short, the competent medical evidence of record does not 
show that the veteran currently has a disability manifested 
by an irregular calvarium or cerebral ischemia.  As such, 
entitlement to service connection for an irregular calvarium 
or cerebral ischemia is not warranted.



Right Toe Injury

The veteran's service medical records do not indicate that 
the veteran sustained a right toe injury during active duty 
service.  Although there is documentation of complaints of 
right foot, ankle, and knee problems (for which the veteran 
has filed separate claims over the years), there is no 
evidence of any injury to a right toe.  In fact, a May 1997 
physical examination report shows that the veteran denied any 
foot trouble and her feet were found within normal limits on 
clinical evaluation.  Additionally, the veteran underwent 
multiple VA examinations in May 1998, and none of the 
examination reports reflect any complaints of a right toe 
disability and no clinical evidence of a right toe disability 
was noted on examination.  In spite of extensive medical 
treatment from active duty service until present time, there 
is no evidence of a current disability of a right toe.  

In short, there is no competent medical evidence of an 
inservice event, injury or disease related to a right toe, 
and no competent medical evidence of a current right toe 
disability.  Service connection cannot be established without 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As such, the Board finds that entitlement to 
service connection for a right toe disability is not 
warranted.

Peroneal Tendonitis, Right Ankle

The veteran's service medical records show treatment for 
right ankle pain which was related to an inservice stress 
fracture of the right distal fibula.  Additionally, in May 
1997, the veteran denied any lameness or foot trouble and on 
examination, her lower extremities were found to be within 
normal limits.  Finally, on VA examination in June 2006, the 
veteran was diagnosed with right ankle tendonitis, which 
manifests itself through pain and limitation to range of 
motion.

The record shows that the veteran is currently service 
connected for residuals of a stress fracture of the right leg 
which is manifested by right ankle disability.  The Board 
notes at this point that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Thus, as the 
veteran's primary disability manifestation is ankle pain and 
limitation of motion, it can be rated as either residuals of 
a stress fracture of the right leg or a separate ankle 
disability, such as tendonitis, but not both, as to do so 
would impermissibly result in pyramiding.  

As such, the Board finds that the veteran is already service 
connected and compensated for a right ankle disability 
stemming from residuals of a stress fracture of the right leg 
and that a separate, distinct peroneal tendonitis disability 
of the right ankle does not exist.  Therefore, entitlement to 
service connection for peroneal tendonitis, right ankle, is 
not warranted.

In addition to the medical evidence, in adjudicating the each 
of the service connection claims above, the Board has 
considered the veteran's and her representative's written and 
oral assertion; however, none of this evidence provides a 
basis for allowance of the claims. As indicated above, the 
claims turn on a medical matter; however, questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As the veteran and her representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, none is competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, none of the lay assertions in this regard have any 
probative value.  Similarly, the fact that the veteran's own 
reported history is reflected in her medical records, without 
more, does not constitute a medical opinion to support any of 
the claims.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a 
transcription of a lay history is not transformed into 
competent evidence merely because the transcriber happens to 
be a medical professional.)


Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Since 
the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of her service-connected bilateral hearing loss 
and tinnitus is to be considered during the entire period 
from the initial assignment of the rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Somatoform Disorder, to include Anxiety Attacks

The veteran's somatoform disability has been rated under 
Diagnostic Code 9423.  
The Board notes that regardless of the diagnosis, psychiatric 
disabilities are evaluated under the same criteria contained 
in the General Rating Formula.

Under that formula, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

The relevant medical evidence of record includes a March 1997 
psychological report which noted that on mental status 
examination, the veteran was alert, oriented, well dressed, 
well groomed and her speech was fluent.  Her mood was 
"good" and she appeared euthymic.  Her affect was full and 
appropriate.  Her thought content was notable for absence of 
suicidal or homicidal ideation, intent, or plan.  She denied 
auditory and visual hallucinations and there was no evidence 
of psychotic thought as her thought processes were logical, 
linear, and goal-directed.  Her insight and judgment were 
good.  The diagnosis was undifferentiated somatoform 
disorder, as manifested by a history of dizziness and 
fainting spells that cannot be adequately explained by 
appropriate medical evaluations and causes impairment in her 
occupational functioning.  A global assessment of functioning 
(GAF) score of 65 was assigned.

A May 1998 VA examination report shows that the veteran 
appeared depressed, on the verge of tears at times.  She was 
able to give a coherent history and maintain concentration 
throughout the interview situation.  There was no evidence of 
psychosis, suicidal thoughts, or aggressive ideation.  The 
diagnosis was dysthymic disorder with psychological factors 
affecting physical illness.  A GAF score of 55 was assigned.

A January 2001 letter from J. M. Bynum, Ph.D., states that 
the veteran initially experienced anxiety and depression as 
part of her somatoform disorder.  The letter states that the 
veteran had periods of severe depression that resulted in 
isolation, withdrawal, and severe social impairment.  She 
frequently presented for treatment sessions with flattened 
affect and depressed mood.  Cognitive symptoms included 
impairments in short-term memory and concentration and 
physical symptoms included sleep disturbance and decreased 
energy.  The letter writer stated that the veteran had been 
unable to remain in school or hold a job due to excessive 
absenteeism directly related to these symptoms.

A June 2006 VA examination report shows that the veteran 
reported good relationships with her husband and children but 
that sometimes she does not feel like being around them and 
she gets irritable.  She reported having a couple of friends 
that she socializes with but that she no longer goes out 
dancing or sings.  She reported a history of a suicide 
attempt from several years ago.  She reported that she was 
physically abusive to her son one month prior.  The veteran 
reported taking medication for her psychiatric disability, as 
well as participating in psychotherapy.  The veteran 
described her current complaints as memory issues, 
concentration impairment, word finding difficulties, double 
checking locks, tearfulness, and sleep disruption.  

The examiner described the veteran's general appearance as 
clean, neatly groomed and appropriately dressed.  She was 
tearful, but her speech was coherent and spontaneous.  She 
was cooperative on examination.  Her affect was appropriate 
and her mood was anxious, expansive, and dysphoric.  She was 
fully oriented.  Her thought process and content were 
unremarkable.  The veteran denied hallucinations and 
homicidal thoughts and she did not display any inappropriate 
behavior.  The veteran did report obsessive/ritualistic 
behaviors in that she checked the doors and cleaned 
frequently.  The veteran alleged panic attacks two to three 
times a month.  Her remote and immediate memory were normal 
and her recent memory was mildly impaired.  The diagnosis was 
undifferentiated somatoform disorder, depression.  A GAF 
score of 55 was assigned.  In assessing the effects of the 
veteran's somatoform disorder on her social and occupational 
functioning, the veteran's symptoms were described as 
frequent and moderate.

A January 2007 letter from J.M. Bynum, Ph.D., notes that the 
veteran's stress tolerance remains rather poor and affects 
her ability to attend school and maintain employment.  He 
assigned a GAF score of 50 to 55.

After resolving the benefit of the doubt in favor of the 
veteran, the Board finds that taken as a whole, the veteran's 
symptoms of depression, an isolated suicide attempt, 
flattened affect, sleep disturbance, tearfulness, anxiety, 
minimal obsessive behaviors, panic attacks two to three times 
a month, and low stress tolerance, appear to be productive of 
moderate social impairment.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. §  
4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).  

The Board notes that the veteran's GAF scores ranged from 50 
to 65 and she appears to have limited social and occupational 
functioning.  Thus, after resolving the benefit of the doubt 
in favor of the veteran under the provisions of 38 U.S.C.A. 
§ 5107, the Board finds that the assigned GAF scores and the 
objective findings suggest a level of impairment which is 
consistent with a 50 percent disability rating.  

Nevertheless, the veteran does not have most of the symptoms 
associated with a 70 percent disability rating for somatoform 
disorder.  The evidence shows that the veteran is able to 
maintain relationships with her husband and children and a 
few friends.  Additionally, the evidence does not show speech 
that is intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently appropriately and effectively; 
impaired impulse control; spatial disorientation, or neglect 
of personal hygiene.  In fact, the VA examination reports all 
show that the veteran is always neatly and appropriately 
groomed and fully oriented with coherent speech and no 
evidence of disturbed thought processes, hallucinations, or 
delusions.  

In light of the foregoing, the Board finds that the evidence 
supports a higher rating of 50 percent for the service 
connected somatoform disorder.  The preponderance of the 
evidence, however, is against the claim for a rating higher 
than 50 percent; the benefit-of-the doubt doctrine is 
inapplicable and the claim for a rating in excess of 50 
percent must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).



Scar

The relevant competent medical evidence of record includes a 
May 1998 VA general medical examination report which 
documents an appendectomy scar in the right lower quadrant.  
A June 2006 VA examination report shows that the veteran had 
a 3 centimeter scar on her lower right quadrant from her 
previous appendectomy.  The scar was linear and superficial, 
with no evidence of breakdown of the scar.  The scar did not 
adhere to the underlying tissue, but it was tender to 
palpation.  

The veteran's service-connected post appendectomy scar is 
currently rated by the RO under the provisions of Diagnostic 
Code 7805.  Diagnostic criteria for skin disorders were 
revised during the course of the appeal, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See, too, 38 C.F.R. 
§ 3.114.  

Under the previous rating criteria, disfiguring scars of the 
head, face or neck were rated under Diagnostic Code 7800; 
scars from third degree burns were rated under Diagnostic 
Code 7801; scars from second degree burns were rated under 
Diagnostic Code 7802; superficial scars that were poorly 
nourished with repeated ulceration were rated under 
Diagnostic Code 7803; superficial scars that were tender and 
painful on objective demonstration were rated under 
Diagnostic Code 7804; all other scars were rated on 
limitation of function of the part affected under Diagnostic 
Code 7805; and eczema was rated under Diagnostic Code 7806.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2002).

As the veteran's scar is not located on her head, face or 
neck and is the result of surgery, and not any type of burns, 
Diagnostic Codes 7800-7802 would not have been applicable in 
this case.  Since the veteran does not have a diagnosis of 
eczema, Diagnostic Code 7806 would also not be available in 
the instant case.  With respect to Diagnostic Codes 7803 and 
7804, a disability rating higher than 10 percent was not 
available under these codes.  And finally, as for Diagnostic 
Code 7805, a rating in excess of 10 percent was available, 
but only where the scar caused limitation to motion, and the 
medical evidence in this case does not demonstrate that the 
veteran's scar causes any limitation of motion.  As such, a 
disability rating in excess of 10 percent was not warranted 
under the previous rating criteria.

Under the current rating criteria, Diagnostic Code 7800 
applies to scars of the head, face, or neck.  Diagnostic Code 
7801 applies to scars, other than head, face, or neck, that 
are deep or that cause limited motion.  Diagnostic Code 7802 
applies to scars, other than head, face or neck, that are 
superficial and that do not cause limited motion.  Diagnostic 
Code 7803 applies to superficial scars that are unstable, 
Diagnostic Code 7804 applies to superficial scars that are 
painful on examination, and Diagnostic Code 7805 applies to 
scars that limit function.  Diagnostic Code 7806 applies to 
eczema.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 
(2007).

Diagnostic Code 7800 is not for application because the 
veteran's scar is not on her head, face, or neck.  Diagnostic 
Codes 7802, 7803 and 7804 are not for application because 
they do not provide disability ratings in excess of 10 
percent.  Also, Diagnostic Code 7805 is not for application 
here as there is no evidence of limitation of function due to 
the veteran's scar, and Diagnostic Code 7806 is not 
applicable because the veteran does not have a diagnosis of 
dermatitis or eczema.  

Diagnostic Code 7801 is the only potentially applicable 
revised Diagnostic Code in the instant case.  It provides for 
a 20 percent disability rating when the scars are deep or 
cause limitation of motion and cover an area or areas 
exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2007).  As noted above, however, the 
medical evidence of record shows that the veteran's scar is 
superficial and only covers 3 cm.  As such a disability 
rating in excess of 10 percent would not be warranted under 
the amended criteria of Diagnostic Code 7801.

In summary, the preponderance of the evidence is against a 
finding that a disability rating in excess of 10 percent is 
warranted under the previous or amended applicable rating 
criteria for the veteran's service connected post 
appendectomy scar.  

Stress Fracture

A May 1998 VA joints examination report shows that the 
veteran reported a history of stress fracture of the right 
leg with residual pain, weakness and stiffness in the right 
ankle and knee.  On examination, there was slight evidence of 
painful motion and guarding of movement, but there was no 
edema, effusion, instability, weakness, tenderness, redness, 
heat, or abnormal movement.  She walked with a limp, favoring 
the right lower extremity.  On the right ankle, dorsiflexion 
was to 19 degrees and plantar flexion was to 43 degrees.  On 
the right knee, the veteran had flexion to 130 degrees and 
extension to 0 degrees with good stability.  The examiner 
noted that motion stopped where pain began.  A May 1998 VA 
general medical examination report shows that the veteran's 
ankle was tender on examination and the examiner diagnosed 
the veteran with tendonitis of the right ankle with 
continuing pain as well as stress fracture of the right leg 
with continuing pain.  May 1998 x-ray images of the veteran's 
right ankle and knee showed no fracture, subluxation, or soft 
tissue abnormality.  The impression was a normal right ankle 
and a normal right knee.  

A June 2006 VA joints examination report shows that the 
veteran continued to report pain in her right ankle and knee.  
On examination, the veteran walked with a limp, favoring her 
right leg.  Her right knee had a grossly normal appearance 
with no evidence of warmth, erythema or effusion.  There was 
minimal crepitus but no evidence of instability.  Range of 
motion of the right knee was from 0 to 140 degrees with pain 
at 100 degrees.  There was no further loss of motion due to 
pain, weakness, fatigue or incoordination on repetitive use.  
The right ankle was normal in appearance.  The veteran was 
mildly tender to palpation of the distal fibula and the 
dorsum of the ankle.  There was no instability appreciated to 
the ankle.  There was normal alignment of the Achilles tendon 
with weight bearing and non weight bearing.  Range of motion 
of the right ankle was dorsiflexion from 0 to 10 degrees with 
pain at 10 degrees.  Plantar flexion was from 0 to 40 degrees 
with pain at 40 degrees.  Following repetitive use, there was 
no further loss of motion due to pain, weakness, fatigue or 
incoordination.  X-rays of the right knee and ankle were 
normal.  

The veteran's service connected stress fracture of the right 
leg is currently rated under the provisions of Diagnostic 
Code 5262, which state that malunion of the tibia and/or 
fibula with slight knee or ankle disability warrants a 10 
percent disability rating; malunion of the tibia and/or 
fibula with moderate knee or ankle disability warrants a 20 
percent disability rating; and malunion of the tibia and/or 
fibula with marked knee or ankle disability warrants a 30 
percent disability rating.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5262.  

The Board finds that the medical evidence of record does not 
demonstrate moderate ankle or knee disability secondary to 
the stress fracture of the right leg in order to warrant a 20 
percent disability rating.  The medical evidence demonstrates 
slight painful motion and minimal limitation to range of 
motion with no evidence of instability, arthritis, or other 
abnormality.  As such, the Board finds that the totality of 
the medical evidence preponderates against a finding that 
there is malunion or nonunion of the tibia or fibula with 
associated moderate disability of the knee or ankle in order 
to warrant a 20 percent disability rating under Diagnostic 
Code 5262.

As for other potentially applicable Diagnostic Codes, the 
Board notes that under the Diagnostic Codes that apply to the 
ankle, the veteran would not qualify for a disability rating 
in excess of 10 percent under Diagnostic Codes 5270 and 5272 
as there is no evidence of any ankylosis of the ankle, 
subastragala or tarsal joints.  Additionally, there is no 
evidence of malunion of the os calcis or astragalus or of an 
astragalectomy in order to warrant a disability rating in 
excess of 10 percent under Diagnostic Codes 5273 and 5274.  
Finally, the Board notes that there is no evidence of marked 
limitation of motion of the ankle in order to warrant a 
disability rating in excess of 10 percent under Diagnostic 
Code 5271.  As for the veteran's right knee, there is no 
evidence of ankylosis, instability, effusion, limitation of 
flexion to 30 degrees, limitation or extension to 15 degrees, 
or nonunion or malunion of the tibia and fibula in order to 
warrant a disability rating in excess of 10 percent under 
Diagnostic Codes 5256-5263.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The ranges of motion as 
documented in the June 2006 VA examination report reflect 
additional limitation of function due to symptoms that 
include pain, weakness, fatigability, lack of endurance.

In conclusion, the preponderance of the evidence weighs 
against a finding that the veteran's service connected stress 
fracture of the right leg warrants a disability rating in 
excess of 10 percent.

Migraine Headaches

A January 1997 neurology consultation report notes that the 
veteran complained of global throbbing headaches associated 
with vomiting and photophobia.  A May 1998 VA examination 
report shows that the veteran reported migraine headaches 
which last up to several weeks and interfere with school and 
other activities.  She also reported that the migraines occur 
perhaps one to two times a month.  A June 2006 VA examination 
report shows that the veteran reported headaches, usually 
without an aura, but with "dimming" of her vision.  She 
described the pain as sharp, achy and throbbing.  She 
described the frequency as three to four times a month with a 
duration of up to several days.  She reported that her 
headaches are associated with nausea, dizziness, photophobia, 
and phonophobia.  

The veteran's headaches have been evaluated under the 
criteria for rating migraines found at 38 C.F.R. Section 
4.124(a), Diagnostic Code 8100.  Specifically, Diagnostic 
Code 8100 dictates that a 10 percent disability rating is 
warranted for headaches with characteristic prostrating 
attacks averaging once in two months over the last several 
months.  A 30 percent rating may be assigned upon a showing 
of migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months, and a 50 percent rating may be assigned for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability

Although the May 1998 VA examination report shows that the 
veteran reported migraine headaches one or two times a month 
and the June 2006 VA examination report shows that the 
veteran reported prostrating migraines three to four times a 
month with a duration of up to several days, the Board finds 
that the objective evidence of record does not support these 
contentions.  Despite receiving extensive medical care for a 
myriad of medical complaints from 1998 until present time, 
the record reflects that the veteran complained of headaches 
only rarely, and frequently she complained of headaches in 
the context of sinus infections.  In fact, the record 
demonstrates that the veteran complained of headaches in the 
course of seeking medical treatment less than 20 times in the 
past 8 years.  Moreover, the treatment records reflect that 
when she complained of headaches, it was almost always in the 
context of reporting the symptoms of a sinus infection and 
the veteran rarely, if ever, described any symptoms 
commensurate with a characteristic prostrating attack, such 
as nausea, dizziness, photophobia, and phonophobia so severe 
as to leave the veteran incapacitated.  

As such, the Board finds that the preponderance of the 
evidence weighs against a finding that the veteran's migraine 
headache disability is manifested by headaches with 
characteristic prostrating attacks averaging once in two 
months over the last several months in order to warrant a 10 
percent disability rating.  

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Entitlement to service connection for bicuspid aortic valve 
with mild stenosis (claimed as heart trouble) is denied

Entitlement to service connection for a mental condition due 
to physical trauma is denied.

Entitlement to service connection for slight irregular 
calvarium (claimed as cerebral ischemia) is denied.

Entitlement to service connection for a right toe injury is 
denied.

Entitlement to service connection for peroneal tendonitis, 
right ankle, is denied.

Entitlement to an initial disability rating of 50 percent, 
but no higher, for somatoform disorder, to include anxiety 
attacks, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  To this extent, 
the claim is allowed.

Entitlement to an initial disability rating in excess of 10 
percent for status post-appendectomy scar is denied.

Entitlement to an initial disability rating in excess of 10 
percent for stress fracture of the right leg is denied.

Entitlement to an initial compensable disability rating for 
migraine headaches is denied.




REMAND

With respect to the issue of entitlement to service 
connection for bilateral hearing loss, the Board notes that 
for the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
An August 2006 VA treatment note contains audiological 
testing results for the veteran which show that the veteran 
has some form of hearing loss.  Unfortunately, however, the 
report only says that at 4000 to 8000 hertz bilaterally the 
veteran's thresholds are at 25 on the right and 20 on the 
left with discriminations of 80 on the right and 84 on the 
left.  The Board finds that the results are not detailed 
enough to allow for a determination of whether or not the 
veteran has a current hearing loss disability for VA 
compensation purposes.  As such, a remand is required to 
allow for another VA audiological examination to determine if 
the veteran currently suffers from hearing loss as defined by 
VA regulations.  If a current hearing loss disability is 
found, then the examiner should determine whether or not 
there is an etiological relationship between the current 
hearing loss and the veteran's active duty service.

With respect to the issue of tinnitus, the Board notes that 
the veteran reported tinnitus at both the May 1998 and the 
June 2006 VA examinations.  Unfortunately, neither 
examination report addresses whether or not the veteran has 
tinnitus and, if so, whether or not such tinnitus is 
etiologically related to her active duty service.

Turning to the issue of a right knee disability (claimed as 
patellar tendonitis), the Board notes that the veteran had 
several complaints of right knee problems in service.  
Additionally, a June 2006 VA orthopedic examination report 
includes a diagnosis of right knee patella femoral syndrome.  
As such, the Board believes that a remand is necessary to 
determine if the veteran's current right knee disability is 
etiologically related to her active duty service.

With regard to the claimed seizure disorder, the service 
medical records show that she reported several episodes of 
syncope with various accompanying symptoms.  It was noted 
that there was a question of whether or not she had a seizure 
disorder.  A January 1997 neurology consultation report notes 
that the veteran's reported episodes of syncope were not 
consistent with a seizure disorder.  A May 1998 VA 
examination report noted the veteran's reported history of 
seizures; however, the veteran's neurological examination 
results were within normal limits.  Although "seizure 
disorder" is listed as a diagnosis in the examination 
report, it is noted that a neurological consultation was 
pending.  A May 1998 neurology consultation report shows that 
the veteran underwent an electroencephalogram (EEG) and the 
results were entirely normal.  There is no indication, 
however that the VA examination reviewed the EEG results 
following the examination.  Thus, another examination is 
necessary to determine if the veteran has a current seizure 
disorder, and if so, whether it is related to service.  

The veteran's service medical records do show complaints of 
back pain during active duty service.  Additionally, the May 
1998 VA examination report shows a diagnosis of "possible 
degenerative joint disease of the lumbosacral spine with no 
loss of function due to pain"; however, the accompanying x-
ray reports from May 1998 indicate a normal lumbar spine.  
The veteran has not been afforded a VA examination for the 
purpose of determining if she has a current back condition 
related to service.  In light of this evidence, the Board 
finds that a medical opinion, based on full review of the 
record and supported by stated rationale, is needed to fairly 
resolve the claim remaining on appeal.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA audiological 
examination to ascertain whether she 
suffers from a hearing loss disability as 
defined by 38 C.F.R. § 3.385 and/or 
tinnitus.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  If a hearing loss 
and/or tinnitus disability is found, the 
examiner should be asked to offer an 
opinion on whether it is at least as 
likely as not (a degree of probability of 
50 percent or higher) that any current 
hearing loss and/or tinnitus disability 
is etiologically related to the veteran's 
active duty military service.  A detailed 
rationale should be provided for the 
opinion.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether she suffers from a 
current right knee disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  If a 
current right knee disability is found, 
the examiner should be asked to offer an 
opinion on whether it is at least as 
likely as not (a degree of probability of 
50 percent or higher) that any current 
right knee disability is etiologically 
related to the veteran's active duty 
military service.  A detailed rationale 
should be provided for the opinion.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether she suffers from a 
current seizure disorder.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  If a 
current seizure disorder is found, the 
examiner should be asked to offer an 
opinion on whether it is at least as 
likely as not (a degree of probability of 
50 percent or higher) that any current 
right knee disability is etiologically 
related to the veteran's active duty 
military service.  A detailed rationale 
should be provided for the opinion.

4.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether she suffers from a 
current low back disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  If a 
current low back disability is found, the 
examiner should be asked to offer an 
opinion on whether it is at least as 
likely as not (a degree of probability of 
50 percent or higher) that any current 
low back disability is etiologically 
related to the veteran's active duty 
military service.  A detailed rationale 
should be provided for the opinion.

5.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the remaining issues on appeal and 
determine if service connection is 
warranted.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


